Citation Nr: 0715668	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran filed a timely substantive appeal 
regarding his claim for entitlement to service connection for 
pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 6, 1978, to 
October 13, 1978.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which 
decided that the veteran had not submitted a timely 
substantive appeal with respect to the July 2002 rating 
decision denying service connection for pes planus.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral pes planus 
in a July 2002 rating decision, and the veteran was informed 
of that rating decision by letter mailed on July 25, 2002.

2.  The veteran submitted a timely notice of disagreement 
(NOD) with the July 2002 rating decision. 

3.  On June 23, 2003, the RO mailed a Statement of the Case 
(SOC) to the veteran; the veteran was informed that he must 
submit a Substantive Appeal within 60 days, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, to 
perfect his appeal.

4.  Thereafter, no written communication addressing the issue 
of entitlement to service connection for bilateral pes planus 
was received from the veteran or his representative until 
October 2003.  


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal with 
respect to the issue of entitlement to service connection for 
bilateral pes planus.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 2002 rating decision, the RO denied service 
connection for bilateral pes planus.  The rating decision was 
mailed to the veteran on July 25, 2002, and the veteran's NOD 
was received by the RO on January 9, 2003.

On June 23, 2003, the RO mailed the SOC pertaining to the 
claim for service connection for bilateral pes planus.  The 
cover letter sent with the SOC advised the veteran of the 
requirement of filing a substantive appeal and referenced an 
enclosed VA Form 9, which informed him of the time limit in 
which to submit the appeal, as well as instructions for 
requesting additional time.

The veteran's substantive appeal in the form of a VA Form 9 
was received via facsimile by the RO on October 8, 2003, more 
than sixty days after the issuance of the SOC.  The VA Form 9 
was signed and dated by the veteran on January 3, 2003.  The 
veteran claims that because he originally submitted this VA 
Form 9 along with his notice of disagreement (on a VA Form 
21-4138), which were both received by the RO on January 9, 
2003, it should be considered timely.  In letters mailed to 
the veteran on October 15, 2003, and October 20, 2003, the RO 
advised the veteran that the facsimile copy of his VA Form 9 
signed and dated January 3, 2003, could not be accepted as 
timely because when it was originally received by the RO on 
January 9, 2003, it was processed as a notice of disagreement 
because there was no active appeal at that time to perfect, 
and by the time the facsimile was received in October 2003, 
the period for perfecting his appeal had already elapsed 003.  
The veteran also contends that he did not receive the SOC 
mailed June 23, 2003.

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement (NOD) and completed by a Substantive 
Appeal after a Statement of the Case (SOC) has been 
furnished.  See 38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.202.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the formality of perfecting an appeal to 
the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  An 
application for review on appeal shall not be entertained by 
the Board unless it is in conformity with the provisions set 
forth above. 38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.  If there is a 
failure to comply with the law or regulations, it is 
incumbent on the Board to reject the application for review 
on appeal.  38 U.S.C.A. §§ 7105(d)(5), 7108.

Based upon the evidence of record, the Board finds that the 
veteran failed to perfect his appeal as to the claim of 
entitlement to service connection for bilateral pes planus, 
which was denied in the July 2002 rating decision.

As noted previously, an appeal must be perfected within one 
year of the date of notice of the initial rating or within 60 
days of the issuance of a SOC, whichever period ends later.  
The veteran's substantive appeal was not received by the RO 
until well after the expiration of the appeal period.  He did 
not file a request for an extension of time to file a 
substantive appeal.

The veteran and his representative assert that the 
substantive appeal in the form of a VA Form 9 was received by 
the RO on January 9, 2003, along with the NOD, and as such, 
it should be considered timely.  The veteran did sign and 
date a VA Form 9 on January 3, 2003, and it was received by 
the RO on January 9, 2003, but a document received before the 
issuance of a Statement of the Case cannot constitute a 
Substantive Appeal.  The veteran was properly informed of the 
requirement of completing his appeal by filing a formal 
appeal in the cover letter sent with the SOC, which was 
mailed on June 23, 2003.  The record reflects that the cover 
letter and SOC were mailed to the veteran's address of record 
and were not returned as undeliverable.  

In conclusion, the Board finds that a timely Substantive 
Appeal regarding the issue of entitlement to service 
connection for bilateral pes planus was not filed, and the 
Board is without jurisdiction to adjudicate that claim.  


ORDER

The Board having determined that a timely Substantive Appeal 
has not been received, the appeal for entitlement to service 
connection for bilateral pes planus is dismissed.  



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


